The plaintiff and the defendant are brothers. The plaintiff appeals from a final decree dismissing a bill in equity to set aside a conveyance of real estate by their deceased mother to herself and the defendant as joint tenants. The evidence is reported and there is a report of material facts. The decision turns largely on oral testimony; and the trial judge, who saw and heard the witnesses, was in a better position to determine their credibility than are we from the printed record. His findings must stand unless found to be plainly wrong. Bamum v. Fay, 320 Mass. 177, 180. Jertson v. Hartley, 342 Mass. 597, 601. The bill alleges that the conveyance was contrived by fraud, trick and misrepresentation practiced upon his mother by the defendant. Certain facts, admitted by the defendant pursuant to the plaintiffs demand for admission of facts (G. L. c. 231, § 69, as most recently amended by St. 1946, c. 450), did not preclude a finding by the judge of other facts, which upon review appear to be amply supported by the evidence, and from which he properly concluded that the mother fully understood the nature of the transaction and that the conveyance was her free act and deed.

Final decree affirmed.